DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed June 29, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “an angle defined by tangents to the inner surfaces of the first and second portions as the inner surfaces approach a junction between the first and second portions being at least 100 degrees and not greater than 155 degrees”.  This is confusing and indefinite. In particular the limitations of the tangents of the first and second portions as the inner surfaces approach a junction are not clear.  First, being the “junction” is understood to be the point of the curve joining the first and second portions.  Second the term “tangent” is defined as “a straight line or plane that touches a curve or curved surface at a point, but if extended does not cross at that point”.  It is not clear from claim 1 how two tangents are defined at the sample point “junction”.  How does an angle approach at a junction? Furthermore, this does not appear to be a structural limitation and therefore is not considered to be limiting the scope of the claims. This same rationale applies to claims 10,11, 16, and 19.
Claim 15 recites the top has first and second structures at respective first and second ends equally offset from an edge of the top.  It is not clear what applicant means by “offset from an edge of the top”?  What structures?
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7, 10, 11, and 16, as best understood, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanafusa et al., (US 2010/0105130; hereinafter “Hanafusa”- already of record).
As to claim 1, Hanafusa teaches a reagent container comprising: a base 3 defining a plurality of wells 17 and 19 having openings exposed at an upper surface of the base and a tube receptacle 17 (note that well is considered to be the receptacle itself), the plurality of wells including a first set of wells 17 and a second set of wells 19, each well 17 of the first set of wells having an opening (see Figs. 4A-B, wherein the opening shown) to a well bore 17 and a channel 17e/ 17d in communication with the well bore 17, the opening having a first portion disposed over the well bore and a second portion 17e, 17e (see Fig. 4B) disposed over the channel, the first portion (over the well 17) having a larger area than the second portion (portion over the channel 17e and 17d) , and 
a top 25 coupled over the top surface of the base and defining windows (Fig. 4B, see windows formed in 25 for accessing the openings) providing access to the openings of the plurality of wells 17 and the tube receptacle 17.
Note: as discussed above the recitation of “an angle defined by tangents to the inner surface of the first and second portions as the inner surfaces approach a junction between the first and second portions as the inner surfaces approach a junction being at least 100 and not greater than 155” does not appear to add any additional structure to the apparatus and is therefore not given patentable weight. (see MPEP § 2114 & § 2173.05(g)). 
As to claim 3, Hanafusa teaches each well of the second set of wells 19 has an opening larger than the opening of each well of the first set of wells 17 (see Fig. 1A-B).
As to claim 4, Hanafusa teaches each well of the second set of wells 19 is free of (does not include) a side channel (see Fig. 1B where channels 19a are extending from the bottom, not side).
As to claim 7, Hanafusa teaches a film 23 disposed over the top surface of the base and covering openings of the plurality of openings (see Fig. 4B).
As to claim 16, Hanafusa teaches a method comprising: on a reagent container including a base 3 and a top 25, the base 3 defining a plurality of wells 17, 19 having openings exposed at an upper surface of the base and a tube receptacle 17, the plurality of wells including a first set of wells 17, 19 and a second set of wells 19, each well of the first set of wells having an opening to a well bore and a channel 17e, 17d in communication with the well bore, the opening having a first portion disposed over the well bore and a second portion disposed over the channel 17e, 17d, the first portion having a larger area than the second portion, the top coupled over the top surface of the base and defining windows providing access to the openings of the plurality of wells and the tube receptacle (see Fig. 4B); piercing, with a pipette tip attached to an automated pipette robot “dispensing tool”, a foil 23 at a position disposed over the second portion of the opening and disposed over the channel of a well of the first set of wells; piercing, with the pipette tip attached to the automated pipette robot, the foil at a position disposed over the first portion of the opening and over the well bore of the well of the first set of wells; and drawing a reagent from the well bore of the well of the first set of wells using the pipette tip (“the septum 23 is penetrable with a dispensing tool having a sharp tip” see para [0099] et seq.)
Note: as discussed above the recitation of “an angle defined by tangents to the inner surface of the first and second portions as the inner surfaces approach a junction between the first and second portions as the inner surfaces approach a junction being at least 100 and not greater than 155” does not appear to add any additional structure to the apparatus and is therefore not given patentable weight. (see MPEP § 2114 & § 2173.05(g)). 
Claim 1, 16, and 19, as best understood, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochsenbein et al., (US 2011/0306053; hereinafter “Ochsenbein”-already of record).
As to claims 1, 16 and 19, Ochsenbein teaches a method and apparatus for providing reagents to analytical equipment, the method comprising: 
 a reagent container 101 including a base 129 (note that the base is understood to be all the plate 101 except the top surface) and a top 110, the base defining a plurality of wells 103 (Figs. 32, 35) having openings exposed at an upper surface of the base and a tube receptacle 103 (where the wells are considered to be the tube receptacles themselves), the plurality of wells 103 including a first set of wells and a second set of wells, each well of the first set of wells having an opening 108 to a well bore and a channel 105 in communication with the well bore, the opening having a first portion disposed over the well bore and a second portion disposed over the channel (see Figs. 28, 29), the first portion having a larger area than the second portion, the top coupled over the top surface of the base and defining windows providing access to the openings 108 of the plurality of wells and the tube receptacle; applying a first reagent into a well of the first set of wells through the first portion of the opening; applying a second reagent into a well of the second set of wells (see para [0115] et seq.); and attaching a foil over the openings of the plurality of wells (see para [0142] et seq.)
Note: as discussed above the recitation of “an angle defined by tangents to the inner surface of the first and second portions as the inner surfaces approach a junction between the first and second portions as the inner surfaces approach a junction being at least 100 and not greater than 155” does not appear to add any additional structure to the apparatus and is therefore not given patentable weight. (see MPEP § 2114 & § 2173.05(g)). 
Claim 1, 12, 13, and 15-20, as best understood, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catanzariti et al., (US 5,989,499; hereinafter “Catanzariti”).
As to claims 1 and 16-20, Catanzariti teaches an apparatus and method for providing reagents to analytical equipment, the method comprising: on a reagent container including a base 10 and a top 164, the base defining a plurality of wells 70, 76, 80, 34 having openings exposed at an upper surface of the base and a tube receptacle 32 (any receptacle can be reasonably interpreted as a tube receptacle), the plurality of wells including a first set of wells and a second set of wells, each well of the first set of wells having an opening to a well bore and a channel 74 in communication with the well bore (see Fig. 19), the opening having a first portion disposed over the well bore and a second portion disposed over the channel, the first portion having a larger area than the second portion, the top coupled over the top surface of the base and defining windows providing access to the openings of the plurality of wells and the tube receptacle; piercing, with a pipette tip 172, 180 attached to an automated pipette robot, a foil 164 at a position disposed over the second portion of the opening and disposed over the channel of a well of the first set of wells; piercing, with the pipette tip attached to the automated pipette robot, the foil 168 at a position disposed over the first portion of the opening and over the well bore of the well of the first set of wells; and drawing a reagent from the well bore of the well of the first set of wells using the pipette tip (see Fig. 29A-C).
Note: as discussed above the recitation of “an angle defined by tangents to the inner surface of the first and second portions as the inner surfaces approach a junction between the first and second portions as the inner surfaces approach a junction being at least 100 and not greater than 155” does not appear to add any additional structure to the apparatus and is therefore not given patentable weight. (see MPEP § 2114 & § 2173.05(g)). 
As to claim 12, Catanzariti teaches the top includes clips (see sliding flange on element 164) to couple with the base (see Figs. 29A-C).
As to claim 13, Catanzariti teaches the top includes handles extending vertically away from the top surface of the base (see Figs. 29A-C).
As to claim 15, Catanzariti teaches the top has first and second ends equally horizontally offset from an edge of the top (see 24 and 54 in Figs. 5-7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa or Ochsenbein or Catanzariti in view of Hiramatsu et al., (US 2002/0155616 hereinafter “Hiramatsu”).
As to claim 2, Hanafusa, Ochsenbein and Catanzariti teach the invention substantially as claimed except for the volume of wells of the second set of wells being larger than a volume of wells of the second set of wells. In the related are to multiwell plates, Hiramatsu teaches a reagent container comprising: a base defining a plurality of wells having openings exposed at an upper surface of the base and a tube receptacle, the plurality of wells including a first set of wells 28, 21-26, 29, 30 and a second set of wells A, B, C, each well of the first set of wells having an opening to a well bore and a channel in communication with the well bore, the opening having a first portion disposed over the well bore and a second portion disposed over the channel, the first portion having a larger area than the second portion (see Fig. 2),  wherein the volume of wells of the second set of wells b A, B, C are larger than a volume of wells of the second set of wells. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume of first and second set based on considerations such as the experiment requirements. 
As to claim 5, Hiramatsu teaches a tube 30, the tube receptacle removably coupled to the tube (see Fig. 2).
As to claim 6, Hiramatsu does not explicitly disclose the tube receptacle has a threaded coupling to threadedly couple with the tube however it would have been obvious to create a threaded connection between the tube and the tube receptacle to prevent the tube from falling out of the receptacle.
As to claim 14, Hiramatsu teaches the top further defines an index receptacle (index is interpreted as a bar code 32 is attached beside the openings of the wells 21 to 26 and the wells A to C. The bar code 32 includes, as information related to this special-purpose cartridge container, information such as an item number of the measurement object, a cartridge container number, an expiration date and so forth; see para [0050] et seq.)
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b)/(c) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments also do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./P. Kathryn Wright/                                                                                                                                                                                                        /P. Kathryn Wright/
Primary Examiner, Art Unit 1798